COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


JOHN HALL, JR.
                                                 MEMORANDUM OPINION *
v.   Record No. 1255-98-3                            PER CURIAM
                                                  NOVEMBER 24, 1998
HALLIE M. HALL


           FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                    Clifford R. Weckstein, Judge

           (John W. Acree; Jolly, Place, Fralin &
           Prillaman, on brief), for appellant.
           (Jack Vernon Altizer; Bettina C. Altizer;
           Altizer & Altizer, on brief), for appellee.



     John Hall, Jr. (husband) appeals the equitable distribution

decision of the circuit court.    Husband contends that the trial

court erred by awarding Hallie M. Hall (wife) a sixty percent

interest in the marital residence and by failing to credit

husband with his post-separation mortgage payments.      Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.    Accordingly, we summarily affirm

the decision of the trial court.     See Rule 5A:27.

                           Marital Residence

     "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be

set aside unless it is plainly wrong or without evidence to

support it."     Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
S.E.2d 675, 678 (1990).   "Unless it appears from the record that

the trial judge has not considered or has misapplied one of the

statutory mandates, this Court will not reverse on appeal."

Ellington v. Ellington, 8 Va. App. 48, 56, 378 S.E.2d 626, 630

(1989).

     The evidence demonstrated that the parties purchased the

marital residence during the marriage.   Wife contributed

approximately $5,000 in separate funds to pay closing costs and

to purchase appliances for the home.   Wife presented evidence

that she also paid more than half of the mortgage payments during

the time she resided in the marital home and made additional

contributions towards improving and maintaining the marital home.

Husband presented no evidence, having failed to appear at the

equitable distribution hearing despite receiving and

acknowledging notice in open court.
     Virginia's equitable distribution scheme does not provide "a

statutory presumption of equal distribution."   Papuchis v.
Papuchis, 2 Va. App. 130, 132, 341 S.E.2d 829, 830 (1986).     The

evidence recited in the above paragraph supports the trial

court's decision.   Therefore, husband has failed to demonstrate

grounds for reversal.

     In his brief, husband contends that the record fails to

demonstrate that the trial court considered the statutory factors

set out in Code § 20-107.3.   This argument was never raised

before the trial court and will not be considered for the first




                               - 2 -
time on appeal.   See Rule 5A:18.

                   Post-Separation Contributions

     Husband lived in the former marital residence after the

parties' final separation.   Wife's evidence showed that husband

delayed the resolution of the equitable distribution issues, in

part by denying a real estate appraiser access to the home.    In

light of the benefit husband received through his sole possession

of the marital home, and his responsibility for delaying a final

resolution of that matter, we find no error in the trial court's

decision to deny appellant additional credit for his

post-separation mortgage payments.
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                               - 3 -